Citation Nr: 9921779	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  99-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lung cancer claimed as 
due to asbestos exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for lung cancer due 
to asbestos exposure is plausible.  



CONCLUSION OF LAW

The claim of service connection for lung cancer is well 
grounded.  38 U.S.C.A §§ 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his lung cancer, first diagnosed in 
September 1998, is due to asbestos exposure.  The veteran 
served as a boiler room technician on the USS Ticonderoga 
during service.  Thus, the RO has conceded that he was 
probably exposed to asbestos in service.  

In a February 1999 letter, the veteran's private physician 
noted that, although a "definite cause of his lung cancer 
[could not] be determined, it seem[ed] excessive smoking and 
exposure to asbestos [were] most likely causative agents that 
could be incriminated."  Based on this evidence, the RO 
determined that the veteran's claim was not well grounded.  

There is evidence of current lung cancer and exposure to 
asbestos in service.  Given the private physician's 
attribution of the lung cancer, at least in part, to his 
asbestos exposure, the Board finds that the veteran's claim 
of service connection is well grounded.  See Caluza v. Brown, 
7 Vet. App. at 506.  



ORDER

As the claim of service connection for lung cancer due to 
asbestos exposure is well grounded, the appeal is allowed to 
this extent subject to further action as discussed 
hereinbelow.  



REMAND

As the veteran has submitted a well-grounded claim, VA's duty 
to assist requires that he be afforded an examination to 
determine the etiology of the lung cancer.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Given the veteran's condition, all actions should be done 
expeditiously.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
lung cancer.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should attempt to 
schedule the veteran for a VA examination 
to determine the nature and likely 
etiology of his lung cancer.  (The Board 
is cognizant of the veteran's terminal 
condition; thus, if an examination is not 
feasible, the veteran's records should be 
reviewed by a medical specialist to 
determine the nature and likely etiology 
of his lung cancer.)  All indicated 
testing should be done in this regard.  
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
Based on the review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current disability 
manifested by lung cancer is due to 
asbestos exposure or other disease or 
injury in service.  A complete rationale 
for any opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim of service 
connection for lung cancer.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

